Citation Nr: 0109690	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran served on active duty from December 1991 to 
October 1997.

This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a November 1999 
rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office 
(RO).


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Furthermore, VA has a duty to obtain examinations which 
provide an adequate basis upon which to determine entitlement 
to the benefit sought, as well as the duty to obtain all 
relevant treatment records referred to by the veteran.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations 
must also address the rating criteria in relation to the 
veteran's symptoms.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

A June 1999 VA neurology examination report reflects that the 
veteran does not meet the criteria for migraine.  The 
examination was done by C. Brock, it was not indicated that 
C. Brock was a neurologist or even a medical doctor.  
Subsequent to the examination, additional VA outpatient 
treatment records were received reflecting treatment for 
"migraine".  The veteran should be afforded a specialty 
examination to determine if he exhibits migraine pathology 
and, if so, determine its severity.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records, in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources she 
identifies, including VA records (not 
already associated herein), should then 
be requested.  A specific request for 
records from the VA facility in Orlando 
should be made.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for VA examination by a Board Certified 
neurologist, if available, in order to 
determine the nature and severity of his 
migraine.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by this 
examiner prior to examination of the 
veteran.  Diagnostic studies should be 
performed as deemed appropriate by the 
examiner.  The examiner must indicate 
whether or not the veteran exhibits 
migraine and, if so, describe the 
frequency and severity of the migraine.  
The examiner should correlate his or her 
findings with those of the June 1999 VA 
physical examination report.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

